ON MOTION FOR REHEARING.
KRUEGER, Judge.
*178Appellant has filed a well-written motion for a rehearing in which he contends that we erred in our original disposition of this case in several respects.
He insists that under the stipulation entered into by him and the duly authorized authorities of the State of Indiana to the effect that he was charged with the offense of rape and found guilty of being a juvenile delinquent. The judgment of conviction by a court of competent jurisdiction cannot be varied by agreements or stipulations. The evidence introduced on the trial of this case in the court below, as reflected by the record, shows that appellant was convicted in the Circuit Court of Grant County, State of Indiana, for the crime of rape, and was sentenced to confinement in the Indiana Reformatory at Pendleton for a maximum period of 21 years. This shows that the law of Indiana is not like the law in this state with reference to juvenile delinquent children. In this state, a juvenile delinquent child cannot be sent to a reformatiory for a period of time beyond the time when he becomes 21 years of age.
Whether defendant was sent to a reformatory or to a penitentiary, in whichever institution he served, he was nevertheless a convict having been convicted of the crime of rape and having been sentenced as aforesaid.
The stipulation upon which appellant relies as grounds for his discharge is in conflict with the record as made in the State of Indiana. This court is bound to adhere to the record as made by the court of the State of Indiana. See Art. 4, Sec. 1, U. S. Constitution; and Houston v. Dunn, 13 Tex. App. 476 (480).
Believing that the affirmance of the order of the trial court in remanding him to the custody of the sheriff to be delivered by him to the duly appointed agent for the State of Indiana and by him taken back to said state was properly affirmed, we therefore overrule appellant’s motion for rehearing.
Opinion approved by the Court.